        Case 2:14-cr-00315-JCM-VCF Document 123 Filed 11/16/18 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     NISHA BROOKS-WHITTINGTON
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Nisha_Brooks-Whittington@fd.org
 6   Attorney for Terry Rawstern

 7
                                 UNITED STATES DISTRICT COURT
 8
                                      DISTRICT OF NEVADA
 9
10   UNITED STATES OF AMERICA,                               Case No. 2:14-cr-315-JCM-VCF-2

11                  Plaintiff,                               STIPULATION TO CONTINUE
                                                               SENTENCING HEARING
12          v.
                                                                    (Fifth Request)
13   TERRY RAWSTERN,

14                  Defendant.

15
16          IT IS HEREBY STIPULATED AND AGREED, by and between Dayle Elieson,
17   United States Attorney, and Nicholas D. Dickinson , Assistant United States Attorney, counsel
18   for the United States of America, and Rene L. Valladares, Federal Public Defender, and
19   Nisha Brooks-Whittington, Assistant Federal Public Defender, counsel for Terry Rawstern, that
20   the Sentencing Hearing currently scheduled on December 18, 2018 at 10:00 a.m., be vacated
21   and continued to a date and time convenient to the Court, but no earlier than ninety (90) days.
22          This Stipulation is entered into for the following reasons:
23          1.      Mr. Rawstern was present for his sentencing hearing scheduled on
24   November 14, 2018. However, the hearing was continued to December 18, 2018, at 10:00 a.m.
25   A continuance is requested to allow Mr. Rawstern additional time to make travel arrangements
26
        Case 2:14-cr-00315-JCM-VCF Document 123 Filed 11/16/18 Page 2 of 3




 1   from South Dakota to Las Vegas. Additionally, Mr. Rawstern continues to experience serious
 2   health related issues and requests this continuance to allow him to physically prepare for travel.
 3          2.      The defendant is not in custody and does not oppose a continuance.
 4          3.      The parties agree to the continuance.
 5          This is the fifth request for a continuance of the sentencing hearing.
 6          DATED this 16th day of November, 2018.
 7
 8    RENE L. VALLADARES                               DAYLE ELIESON
      Federal Public Defender                          United States Attorney
 9
10        /s/ Nisha Brooks-Whittington                     /s/ Nicholas D. Dickinson
      By_____________________________                  By_____________________________
11    NISHA BROOKS-WHITTINGTON                         NICHOLAS D. DICKINSON
      Assistant Federal Public Defender                Assistant United States Attorney
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                      2
        Case 2:14-cr-00315-JCM-VCF Document 123 Filed 11/16/18 Page 3 of 3




 1                              UNITED STATES DISTRICT COURT

 2                                  DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                           Case No. 2:14-cr-315-JCM-VCF-2
 4
                   Plaintiff,                                        ORDER
 5
            v.
 6
     TERRY RAWSTERN,
 7
                   Defendant.
 8
 9
10          IT IS ORDERED that the sentencing hearing currently scheduled for Tuesday,

11   December 18, 2018 at 10:00 a.m., be vacated and continued to _____________________
                                                                  January 4, 2019       at the

12   hour of _______ ___.m.
             10:00 a.m.

13                November
            DATED this _______19,
                               day2018.
                                   of __________, 2018.

14
15
                                               UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                  3
